Title: To James Madison from William C. C. Claiborne, 25 September 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 25 September 1805, Concordia. “I am still in a state of Convalescence; but continue very fible; so soon as I feel enabled to undertake the Journey, I shall return to New Orleans. In the mean time I do not suppose that my absence from that City, will prove injurious to the public Interest. The enclosed letter from Mr. Graham will present You with the latest intelligence.
          “The conduct of the Spaniards in this Quarter evindence a settled hostility to the United States, and I am inclined to think that such conduct is encouraged by the Court of Spain. I am anxious to know the result of the late Negociation. I have not been honored with an official letter from you, for two Months past, and I very much fear you[r] Communications have miscaried.”
        